DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Response of 8 Dec. 2021 has been entered.
Claims 1 and 3-5 are currently pending.  Claim 5 is withdrawn as being drawn to a nonelected invention.  Claims 1, 3 and 4 are considered here.

Withdrawn Rejections
The rejection of claim 4 under 35 U.S.C. 112(b) for lack of antecedent basis is withdrawn in view of the claim amendments in the Response of 8 Dec. 2021.
The rejection of claim 1 under 35 U.S.C. 102(a)(1) as anticipated by Dendroulakis is withdrawn in view of the claim amendments in the Response of 8 Dec. 2021.
The rejection of claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dendroulakis in view of Smith is withdrawn in view of the claim amendments in the Response of 8 Dec. 2021.

Response to Arguments
Applicant’s arguments in the Response of 8 Dec. 2021 are moot in view of the new grounds of rejection herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dendroulakis et al., Nitric Oxide 27.3 (2012): 161-168 in view of each of Xu et al., Biotechnology and bioengineering 89.3 (2005): 367-371, Drapeau et al., Planta medica 53.04 (1987): 373-376 and Georgiev, Production of biomass and bioactive compounds using bioreactor technology. Springer, Dordrecht, 2014. 3-15.
Dendroulakis teaches a stirred tank bioreactor designed to allow exposure of cells to biologically-relevant and constant/controlled levels of NO, comprising a source of NO gas (including a gas injector operably connected to the NO source) wherein the bioreactor is configured to deliver the NO gas to the culture medium in the bioreactor; and a NO probe for measuring the level of NO in the culture medium (p. 162, under Fabrication of the delivery system and Dissolved NO and O2 measurements in the apparatus; Fig. 1; also, p. 166-167, under NO and O2 delivery in cell culture media and Exposure of cell cultures to NO and O2).  Dendroulakis also teaches a mass-transfer mathematical model that allows for the prediction/control of NO levels under varying conditions (p. 163-164, under NO aqueous oxidation reaction scheme and mass transfer model; p. 164-166, under Validation of NO and O2 delivery in water; 2nd-3rd ¶ under Discussion).  Dendroulakis further teaches that the NO delivery apparatus overcomes drawbacks associated with other methods of delivery including NO donor compounds (including difficulties in establishing steady-state levels of NO over time and the generation of unknown chemical species upon production of NO) (under Introduction).
Claim 1 differs from Dendroulakis in that: the stirred tank reactor is stainless steel and has a volume of 3 liters of more.
Xu teaches a method of culturing Catharanthus roseus plant cells in suspension culture to produce the secondary metabolite catharanthine, which is valuable commercially in the production of the anti-cancer drug vinblastine (entire doc, including under INTRODUCTION and MATERIALS AND METHODS).  Xu teaches that addition of NO to the C. roseus culture significantly elicits/stimulates catharanthine production in a concentration-dependent manner (under RESULTS, including Fig. 2 and Table 1; note: NO was added via the NO donor sodium nitroprusside, with the effects being abolished via addition of an NO scavenger showing that the effects were mediated by the released NO).  NO was also found to stimulate cell proliferation, with a stimulative effect at lower concentrations and an inhibitory effect at higher concentrations (under RESULTS, including Fig. 1).
Drapeau teaches that C. roseus suspension culture for the production of catharanthine can be carried out in a large-scale (14-liter) stirred tank bioreactor (Drapeau, entire doc, including Abstract and Materials and Methods).  
While Drapeau does not expressly disclose what material the tank is constructed of, Georgiev teaches that stainless steel stirred tank bioreactors are the most commonly used bioreactors for plant cell culture because of their several advantages such as easy scale-up, good fluid mixing and oxygen transfer capacity, availability of numerous impellers types and compliance with current Good Manufacture Practices (cGMP) requirements (Georgiev, under 1.3 Bioreactors for Dedifferentiated Plant Cell Culture).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a bioreactor for delivering biologically relevant amounts of NO to the culture medium of cultured cells as taught Dendroulakis wherein the bioreactor comprises a stainless steel stirred tank with a volume of at least 3-liters as taught by Drapeau and Georgiev because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to make a bioreactor for delivering NO to the culture medium of cultured cells as taught Dendroulakis in the form of a stainless steel stirred tank with a volume of at least 3-liters because Xu teaches that NO can be used as an elicitor for stimulating production of commercially relevant secondary metabolites in plant cell suspension cultures (such as catharanthine production by C. roseus cells) and Georgiev teaches that stainless steel stirred tanks are most commonly used in such methods due to advantages such as easy scale-up, good fluid mixing and oxygen transfer capacity, and cGMP compliance.  Moreover, one of ordinary skill would have been motivated to scale-up the bioreactor vessel (e.g., to at least 3-liters) to enhance the yield of the commercially valuable metabolites.  Further, one of ordinary skill would have been motivated to use the apparatus of Dendroulakis to deliver NO in a method such as that of Xu because Xu teaches that the effects of NO on cell proliferation and metabolite production are concentration dependent (making it advantageous to control NO levels) and Dendroulakis teaches that direct delivery of NO to the media overcomes disadvantages of using NO donors such as in Xu (including difficulties in maintaining steady-state levels of NO over time).  Making a bioreactor for delivering NO to the culture medium of cultured cells as taught Dendroulakis in the form of a stainless steel stirred tank with a volume of at least 3-liters would have led to predictable results with a reasonable expectation of success because Drapeau teaches that C. roseus suspension culture can be scaled-up to bioreactors as large as 14-liters and Georgiev teaches that stainless steel stirred tank reactors are commonly used for plant cell suspension culture.  Moreover, it is noted that changes in size/shape of a prior art apparatus are generally not sufficient to patentably distinguish the art (see MPEP 2144.04, IV.). 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dendroulakis in view of Xu, Drapeau and Georgiev, as applied to claim 1, in view of US Patent 10,844,338 to Smith et al.
Claims 3 and 4 differ from the combination of Dendroulakis in view of Xu, Drapeau and Georgiev in that: the bioreactor further comprises: a computer with a communication link to the Nitric Oxide sensor and electronically connected to the injector(s), the computer specifically programmed to receive the Nitric Oxide sensor reading and modulate the injector(s) to maintain the Nitric Oxide concentration in the cell culture medium within a pre-determined concentration range and/or set point; and the pre-determined concentration range is 0.1-10 nanomolar of Nitric Oxide solubilized in the cell culture medium.
Smith teaches an automated system useful for carrying out any type of cell culture process wherein the system comprises a bioreactor for culturing cells, one or more sensors for measuring dissolved gases and other environmental variables in the bioreactor, one or more reservoirs containing culture media and/or ingredients and a central computer that receives input from the sensors and adjusts the provision of inputs to the bioreactor to maintain the monitored variable at a desired level (entire doc, including col. 2, line 59 to col. 8, line 34; col. 13, line 25 to col. 16, line 36; col. 20, line 64 to col. 21, line 42).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a bioreactor as taught by the combination of Dendroulakis in view of Xu, Drapeau and Georgiev for providing constant/biologically relevant levels of NO to cultured cells wherein the bioreactor is configured to automatically adjust the NO level in response to the sensor readings to maintain a constant/desired level of NO as taught by Smith because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to modify the bioreactor of the combination of Dendroulakis in view of Xu, Drapeau and Georgiev to allow for automated NO modulation as taught by Smith because Dendroulakis and Xu teach that it is critical to control the level of NO in cell cultures since NO is known to have variable biological effects ranging from signaling/elicitation to toxicity at various concentrations (Dendroulakis, under Introduction; Xu, Figs. 1 and 2), and because Smith teaches that automation results in enhanced efficiency and reproducibility of culture processes while also reducing contamination risk (Smith, col. 3, lines 15-29).  Modifying the bioreactor of the combination of Dendroulakis in view of Xu, Drapeau and Georgiev to allow for automated NO modulation as taught by Smith would have led to predictable results with a reasonable expectation of success because the bioreactor of Dendroulakis includes an NO sensor and Smith teaches that the monitored/automated parameters can specifically include dissolved gases (e.g., Smith, col. 20, line 64 to col. 21, line 42 in context of teachings cited above) and that a wide range of processes can be automated in the manner taught by Smith (e.g., col. 8, lines 22-34).
Regarding the specific concentration range recited in claim 4 (0.1-10 nM NO), Dendroulakis teaches that it is important for cell culture processes to control NO levels at biologically relevant levels and that NO is known to be relevant to signaling processes at the level of about 1-30 nM (Dendroulakis, under Introduction), which overlaps and renders obvious the claimed range (see MPEP 2144.05).  Moreover, Xu teaches that NO modulation of cell proliferation and metabolite production is concentration-dependent (Xu, Figs. 1 and 2) and thus that NO concentration is a result-effective variable (see MPEP 2144.05). Thus, it would have been obvious to adjust the predetermined concentration range of NO in the cited combination to include any biologically relevant level/range, including the approx. 1-30 nM range recited in claim 4. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467.  The examiner can normally be reached on M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657